Citation Nr: 0501070	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for pneumothorax, claimed 
as an undiagnosed illness secondary to Persian Gulf War 
service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 until 
January 1993.  The veteran served in Southwest Asia during 
the Persian Gulf War from September 1990 until March 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Houston, Texas, Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's recurrent pneumothorax has been attributed 
to pneumonia and bronchiolitis, secondary to smoking.

2.  The veteran's pneumothorax was not shown in service, and 
the record does not contain competent evidence of a nexus 
between pneumothorax and injury or disease during the 
veteran's active service.


CONCLUSION OF LAW

Pneumothorax was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has developed a respiratory 
disorder as a result of his military service in Southwest 
Asia.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via September 2002 and 
December 2002 letters.  The Pelegrini II Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The September 2002 letter advised the veteran what 
information and evidence was needed to substantiate the 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, Army service 
records.  The Statement of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claim, and contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

A December 2002 letter specifically contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  The Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the 2002 letters.  He also presented testimony at a 
personal hearing held before the undersigned Veterans Law 
Judge in August 2004. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In addition, a VA 
examination was conducted in October 2003.  Thus, the Board 
finds that VA has satisfied the duty to assist the veteran at 
every stage of this case.  

Factual Background

The service medical records do not show complaints, findings, 
or diagnoses regarding a respiratory disorder.  The report of 
the September 1992 examination conducted prior to separation 
indicates that his lungs and chest were considered within 
normal limits, clinically.  In reporting his medical history, 
he denied problems with chronic cough or shortness of breath.  

Private medical records relate that the veteran developed a 
small left pneumothorax in December 2001, which was treated 
with a chest tube.  There was recurrence in February 2002.  
Diagnostic evaluation was conducted including left lung 
biopsy.  The surgical pathology report indicated that the 
biopsied material was consistent with eosinophilic granuloma 
(Langerhans cell histiocytosis).  The examiner commented that 
the non-malignant process was probably smoking-related.  The 
diagnoses included respiratory bronchiolitis and pleuritis 
consistent with history of pneumothorax and pneumonitis with 
recurrent pneumothorax.  A second opinion was obtained in 
March 2002.  The pulmonary pathologist noted: "I suspect 
this is simply pneumothorax occurring in a smoker with 
respiratory bronchiolitis, a not uncommon association." 

A VA examination was conducted in October 2003.  The 
diagnoses were a large left pneumothorax, and recurrent left 
pneumothorax, cause unknown.  The examiner commented:

The 2507 specifically asks that I 
determine the etiology of the [l]eft 
[p]neumothorax in this patient.  The 
pulmonary specialists have not been able 
to give an absolute diagnosis as to the 
cause; the patient has had at least three 
recurrences of pneumothorax which I can 
state have at least as likely as not 
occurred as a result of the first 
pneumothorax.  Using an internet medical 
reference from Harvard Medical School, I 
learned that recurrence will occur in up 
to 50% of cases and the most effective 
treatment is to "STOP SMOKING" which 
this patient claims to have done since 
his first admission in February.  He 
indicates that he did have a pneumonia at 
the time of the first admission (one of 
the known causes of pneumothorax) and 
that PLEURODESIS was considered but then 
rejected for fear that he would develop 
multiple abscesses of that lung and 
thorax.  Most likely etiology is the 
pneumonia and secondarily to the 
patient's smoking and for the recurrences 
the first occurrence is the most likely 
etiology.  

The veteran reported his medical and military service history 
at the personal hearing held in August 2004.  He pointed out 
that the pulmonary diagnoses that have been reported are 
speculative in nature.  He noted that he has ceased smoking; 
however, his pneumothorax still exists.  Therefore, he 
argued, his respiratory disorder is actually "undiagnosed."  
He asserted that there is reasonable doubt as to the 
diagnoses and according to 38 C.F.R. § 3.102, the benefit of 
doubt should be applied to his claim.  

Criteria and analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disorder is deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness. (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117. In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d). See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained." See 68 Fed. Reg. 34539, 34540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

While the veteran served in Southwest Asia and has complained 
of respiratory symptoms, it is important to note that in the 
above referenced regulation one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  Review of the medical 
evidence of record shows that the veteran has had extensive 
evaluations by private specialists, as well as, examination 
by VA.  The Board notes that the symptomatology of which the 
appellant has complained has not resulted in a disability 
which can be said to be "undiagnosed."  To the contrary, 
treatment records reflect a diagnosis that has not been 
related to service (as discussed above).  Since there is, of 
record, medical evidence attributing the appellant's 
respiratory disorder to a clinically diagnosed disorder, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 is not warranted. 

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

The service medical records reflect no complaint or finding 
of a lung disorder.  The first evidence of this disorder was 
many years after service.  The Board notes that the record 
does not contain any medical opinion which relates this 
disorder to the veteran's military service.  In fact, the 
medical opinions of record relate the veteran's respiratory 
disorder to smoking and pneumonia.  The only opinion of 
record that relates the current disorder to service is that 
of the veteran.  As a layperson, however, he does not have 
the medical expertise to conclude that there is an 
etiological relationship between his disorder and military 
service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that the veteran's 
respiratory disorder is of service origin.  


ORDER

Service connection for pneumothorax claimed as due to service 
in the Persian Gulf is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


